Citation Nr: 1544557	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  11-09 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable initial evaluation for bilateral hearing loss.

2.  Entitlement to a compensable initial evaluation for non-Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Davitian, Counsel





INTRODUCTION

The Veteran served on active duty from December 1964 to October 1974.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This decision granted service connection for bilateral hearing loss and non-Hodgkin's lymphoma, each evaluated as noncompensable.  


FINDINGS OF FACT

1.  The evidence demonstrates that in April 2010 and November 2012 the Veteran had level I hearing acuity bilaterally.

2.  The evidence demonstrates that the Veteran's non-Hodgkin's lymphoma is in remission with no disabling residuals other than peripheral neuropathy of the extremities that has been rated separately. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85 - 4.87, Diagnostic Code 6100 (2015).

2.  The criteria for a compensable initial evaluation for non-Hodgkin's lymphoma have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.117, Diagnostic Code 7715 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, in this case notice is not warranted for the Veteran's claims.  Accordingly, the duty to notify has been fulfilled. 

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA and private medical records, and the Veteran's statements in support of his claim.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

Two adequate VA examinations were conducted in April 2010, and one in November 2012.  Although only one examination, an April 2010 audio examination, included a review of the Veteran's claims file, the examinations' relevance to the current decision stems from their assessments of the levels of the Veteran's disabilities.  Overall, the examiners considered the Veteran's medical history, including his lay reports of his symptomatology; described the Veteran's disabilities in sufficient detail; and fully described the functional effects caused by the Veteran's disabilities.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The reports provide clinical findings which are pertinent to the criteria applicable to rating bilateral hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Subsequent VA treatment reports fail to show that either disability has increased in severity since its most recent VA examination. Thus, additional VA examinations are not required.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Thus, there is adequate medical evidence of record to make a determination in this case, and additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326 and 3.327 and Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Turning to the Veteran's hearing loss, VA rating criteria provide ratings from zero (noncompensable) to 100 percent, based on the results of controlled speech discrimination tests together with the results of pure tone audiometry tests which average pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. §§ 4.85-4.87; Diagnostic Codes 6100 to 6110.  The evaluation of hearing impairment applies a rather structured formula which is essentially a mechanical application of the rating schedule to numeric designations after audiology evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In addition, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86).  When the average pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  Id.

Based on a thorough review of the evidence, the Board finds that the preponderance of the evidence is against an initial compensable evaluation for hearing loss.  

During the April 2010 VA audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

40
35
25
15
LEFT

40
35
20
15

The average pure tone thresholds were 29 on the right and 28 on the left.  Speech audiometry revealed speech recognition ability of 96 percent bilaterally.  

These scores correlate to auditory acuity levels I bilaterally, under Table VI of 38 C.F.R. § 4.85.  A noncompensable rating is warranted under Diagnostic Code 6100 when the auditory acuity levels are entered into Table VII of 38 C.F.R. § 4.85.

During the November 2012 VA audiological examination, pure tone thresholds, in decibels, were as follows:







HERTZ




1000
2000
3000
4000
RIGHT

45
35
30
20
LEFT

45
40
25
20

The average pure tone thresholds were 33 bilaterally.  Speech audiometry revealed speech recognition ability of 94 percent bilaterally.  

These scores correlate to auditory acuity levels I bilaterally, under Table VI of 38 C.F.R. § 4.85.  A noncompensable rating is warranted under Diagnostic Code 6100 when the auditory acuity levels are entered into Table VII of 38 C.F.R. § 4.85.

The Board notes that in Martinak, supra, the Court of Appeals for Veterans Claims held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In the present case, the April 2010 report reflects that the Veteran reported difficulty clearly hearing speech in noise or at a distance.  The November 2012 report reflects that the Veteran reported difficulty clearly understanding speech in groups and back ground noise, his wife and daughter's voice, and when he cannot see the speaker.  Each report states that the Veteran's disability had no significant effects on his occupation.  These notations indicate that the examiners did elicit information from the Veteran concerning the functional effects of his disability as required by 38 C.F.R. § 4.1, 4.2, 4.10.  See Martinak, supra.

The Board is aware of the Veteran's general contentions.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Veteran is competent to report any symptoms that would require only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  The Veteran is not, however, competent to identify a specific level of disability of his bilateral sensorineural hearing loss according to the appropriate diagnostic code.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).

Competent evidence concerning the nature and extent of the Veteran's bilateral hearing loss has been provided by the medical examiners who examined him during the current appeal.  The medical findings (as provided in the medical records) directly address the criteria under which the Veteran's bilateral hearing loss is evaluated. 

The discussion above reflects that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected bilateral hearing loss.  The VA examination reports show that the Veteran's bilateral sensorineural hearing loss results in elevated pure tone thresholds and reduced speech recognition ability.  These are addressed by the rating criteria.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board finds that the record does not raise a claim of entitlement to a total rating for compensation based on individual unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not asserted, and the evidence does not show, that his bilateral hearing loss renders him unable to secure and follow a substantially gainful occupation.  

In sum, the preponderance of the evidence is against a compensable evaluation for bilateral hearing loss.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Turning to the Veteran's non-Hodgkin's lymphoma, VA rating criteria provide a 100 percent evaluation for non-Hodgkin's lymphoma with active disease or during a treatment process.  Diagnostic Code 7715.  A Note provides that six months after discontinuation of treatment, the appropriate disability is to be determined by mandatory VA examination.  If there has been no local recurrence or metastasis, the disability is rated based on residuals.  38 C.F.R. § 4.117.

The Board observes that the Veteran has been separately service-connected for residuals of non-Hodgkin's lymphoma.  These consist of peripheral neuropathy of the right upper extremity, associated with non-Hodgkin's lymphoma; peripheral neuropathy of the left upper extremity, associated with non-Hodgkin's lymphoma; peripheral neuropathy of the right lower extremity, associated with non-Hodgkin's lymphoma; and peripheral neuropathy of the left lower extremity, associated with non-Hodgkin's lymphoma.  These residuals are not part of the current appeal.  

Based on a thorough review of the evidence, the Board finds that the preponderance of the evidence is against a compensable initial evaluation for non-Hodgkin's lymphoma.  

The April 2010 VA examination provides a diagnosis of non-Hodgkin's lymphoma.  The report states that the diagnosis was in remission.  It was noted that other than the neuropathy of the extremities, there were no signs of other significant residuals or complications.  It was also stated that there were no effects of the problem on the usual daily activities.  

A June 2014 VA treatment report notes that there was no sign of non-Hodgkin's lymphoma on CT scan.  

The Board is aware of the Veteran's general contentions.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone, supra.  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, supra; see Buchanan, supra.  See also Davidson, supra.

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, supra; Layno, supra; see also Cartright, supra.  In this case, the Veteran is competent to report any symptoms that would require only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  The Veteran is not, however, competent to identify a specific level of disability of his non-Hodgkin's lymphoma according to the appropriate diagnostic code.  See Robinson, supra.

Competent evidence concerning the nature and extent of the Veteran's non-Hodgkin's lymphoma has been provided by the medical examiners who examined him during the current appeal.  The medical findings (as provided in the medical records) directly address the criteria under which the Veteran's non-Hodgkin's lymphoma is evaluated. 

The discussion above reflects that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected non-Hodgkin's lymphoma.  The VA examination report and VA treatment reports show that the Veteran's non-Hodgkin's lymphoma is in remission.  Remission is addressed by the rating criteria.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun, supra. 

The Board finds that the record does not raise a claim of entitlement to a total rating for compensation based on individual unemployability.  Rice, supra.  The Veteran has not asserted, and the evidence does not show, that his non-Hodgkin's lymphoma renders him unable to secure and follow a substantially gainful occupation.  

In sum, the preponderance of the evidence is against a compensable evaluation for non-Hodgkin's lymphoma.  See generally Gilbert, supra; Ortiz, supra.


ORDER

A compensable initial evaluation for bilateral hearing loss is denied.  

A compensable initial evaluation for non-Hodgkin's lymphoma is denied. 



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


